Mr. Justice McSurely dissenting: While conceding the applicability of the decisions which support paragraph 16 of the lease, in none of them was the point ¡presented or considered as to whether this will prevail against the provisions of the statute. In French v. Willer, 126 Ill. 611, it was held that a power of attorney, in a lease, to' confess judgment in a forcible detainer suit is unauthorized by law and void, the opinion saying (p. 620), “ ‘Parties can not by their contracts vary the procedure in courts of justice prescribed by the statute. ’ ” This has been followed in other decisions in this State. The Forcible Detainer statute (ch. 57, sec. 2), prescribes that the action may be maintained when any lessee holds possession without right “after the determination of the lease ... by notice to quit or otherwise,” and the Landlord and Tenant statute (ch. 80, sec. 8), provides that the landlord may serve notice on the tenant demanding payment of rent and unless payment is made within the time mentioned in the notice ‘ ‘ the lease will be terminated, ’ ’ and if the tenant shall not within the time mentioned pay the rent due, “the landlord may consider the lease ended, and sue for possession under the statute in relation to forcible entry and detainer. . . .” These provisions clearly lay down as a condition of maintaining the action of forcible detainer, the end or termination of the lease in its entirety, and applying the holding in French v. Willer, any provision in the lease inconsistent with the conditions stated in the statute is void.